See O'Guinn v. State, 118 Nev. 849, 851-52, 59 P.3d 488, 489-90 (2002).

Accordingly, we
           ORDER the judgment of conviction AFFIRMED.




                                 Gibbons


                                                              J.
                                 Douglas



                                 Saitta


cc: Hon. Kimberly A. Wanker, District Judge
     David H. Neely, III
     Nye County District Attorney
     Attorney General/Carson City
     Nye County Clerk




                                   2